UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-01766 Name of Registrant: Vanguard Wellesley Income Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2014  September 30, 2015 Item 1: Reports to Shareholders Annual Report | September 30, 2015 Vanguard Wellesley ® Income Fund Vanguards Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguards research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Advisors Report. 8 Fund Profile. 11 Performance Summary. 13 Financial Statements. 15 Your Funds After-Tax Returns. 34 About Your Funds Expenses. 35 Trustees Approve Advisory Arrangement. 37 Glossary. 38 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Pictured is a sailing block on the Brilliant , a 1932 schooner docked in Mystic, Connecticut. A type of pulley, the sailing block helps coordinate the setting of the sails. At Vanguard, the intricate coordination of technology and people allows us to help millions of clients around the world reach their financial goals. Your Funds Total Returns Fiscal Year Ended September 30, 2015 Total Returns Vanguard Wellesley Income Fund Investor Shares 1.03% Admiral Shares Wellesley Income Composite Index Mixed-Asset Target Allocation Conservative Funds Average -2.05 For a benchmark description, see the Glossary. Mixed-Asset Target Allocation Conservative Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Funds Performance at a Glance September 30, 2014, Through September 30, 2015 Distributions Per Share Starting Ending Share Share Income Capital Price Price Dividends Gains Vanguard Wellesley Income Fund Investor Shares $25.65 $24.71 $0.761 $0.452 Admiral Shares 1 Chairman’s Letter Dear Shareholder, After several years of calm, volatility returned to U.S. stock markets in the final months of the fiscal year ended September 30, 2015, as the global economic backdrop grew cloudy. The Federal Reserve’s decision not to raise interest rates and a broad shift by investors into traditional safe havens pressured yields and bolstered bond prices. Vanguard Wellesley Income Fund, which holds more than half of its assets in investment-grade bonds, benefited from the trend. For the 12 months, the fund returned 1.03% for Investor Shares and 1.11% for Admiral Shares, slightly below the composite benchmark (+1.14%), which is weighted 65% Barclays U.S. Credit A or Better Bond Index and 35% FTSE High Dividend Yield Index. Your fund’s result was notably better than the –2.05% average return of peer funds. China’s economic woes weighed on global stocks The broad U.S. stock market returned –0.49% for the 12 months. The final two months were especially rocky as investors worried in particular about the global ripple effects of slower economic growth in China. For much of the fiscal year, investors were preoccupied with the possibility of an increase in short-term interest rates. 2 On September 17, the Fed announced that it would hold rates steady for the time being, a decision that to some investors indicated the Fed’s concern about the fragility of global markets. International stocks returned about –11% as the dollar’s strength against many foreign currencies weighed on results. Returns for emerging markets, which were especially hard hit by the concerns about China, trailed those of the developed markets of the Pacific region and Europe. Taxable bonds recorded gains as investors searched for safety The broad U.S. taxable bond market returned 2.94% as investors gravitated toward safe-haven assets amid the global stock market turmoil. Stimulative monetary policies from the world’s central banks, declining inflation expectations, and global investors’ search for higher yields also helped lift U.S. bonds. The yield of the 10-year Treasury note ended September at 2.05%, down from 2.48% a year earlier. (Bond prices and yields move in opposite directions.) International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned –7.67%, hurt by the dollar’s strength. Without this currency effect, international bonds advanced modestly. Market Barometer Average Annual Total Returns Periods Ended September 30, 2015 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) -0.61% 12.66% 13.42% Russell 2000 Index (Small-caps) 1.25 11.02 11.73 Russell 3000 Index (Broad U.S. market) -0.49 12.53 13.28 FTSE All-World ex US Index (International) -11.34 2.87 2.19 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 2.94% 1.71% 3.10% Barclays Municipal Bond Index (Broad tax-exempt market) 3.16 2.88 4.14 Citigroup Three-Month U.S. Treasury Bill Index 0.02 0.02 0.04 CPI Consumer Price Index -0.04% 0.93% 1.73% 3 The Fed’s 0%–0.25% target for short-term interest rates continued to limit returns for money market funds and savings accounts. Strength in the bond market offset weakness in equities Unlike most balanced funds, which tend to tilt toward stocks, the Wellesley Income Fund allocates 60% to 65% of assets to investment-grade bonds, mostly corporates, that are likely to generate a reasonable level of current income. The fixed income portion of the fund returned more than 3% for the 12-month period, slightly ahead of its high-quality corporate benchmark, the Barclays U.S. Credit A or Better Bond Index. Corporate debt holdings gained from favorable securities selection, particularly among industrials issuers. Out-of-benchmark positions in agency mortgage-backed securities and asset-backed securities also helped. The fund’s stock holdings returned –2.07% but still fared better than the equity benchmark, the FTSE High Dividend Yield Index. Security selection within consumer staples, energy, and consumer discretionary helped its relative results, as did the fund’s greater allocation to health care stocks and lighter allocation to utility shares. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Wellesley Income Fund 0.25% 0.18% 0.85% The fund expense ratios shown are from the prospectus dated January 26, 2015, and represent estimated costs for the current fiscal year. For the fiscal year ended September 30, 2015, the fund’s expense ratios were 0.23% for Investor Shares and 0.16% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2014. Peer group: Mixed-Asset Target Allocation Conservative Funds. 4 For more information about the advisor’s strategy and the fund’s positioning, please see the Advisor’s Report that follows this letter. Discipline and focus produced solid long-term results Your fund’s long-term performance continued to impress. For the ten years ended September 30, 2015, the fund’s average annual return for its Investor Shares was 6.72%, higher than the returns of its composite index (+6.07%) and the average return of its peer funds (+3.84%). Both its equity and bond portfolios outperformed their benchmarks for the decade. The average annual return of the fund’s stocks was 8.67%, exceeding the return of both the spliced equity benchmark and the broad U.S. stock market (as measured by the Russell 3000 Index). The bond portfolio had an average annual return of 5.26%, compared with 4.92% for its benchmark and 4.64% for the broad U.S. bond market (as measured by the Barclays U.S. Aggregate Bond Index). The Wellesley Income Fund celebrated its 45th anniversary earlier this year. The fund’s admirable track record is a credit to the experience, talent, and discipline of its advisor, Wellington Management Company llp . Aiding those efforts are the fund’s low costs, which allow investors to keep more of the return on their investment. Total Returns Ten Years Ended September 30, 2015 Average Annual Return Wellesley Income Fund Investor Shares 6.72% Wellesley Income Composite Index 6.07 Mixed-Asset Target Allocation Conservative Funds Average 3.84 For a benchmark description, see the Glossary. Mixed-Asset Target Allocation Conservative Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 Staying the course can help you stay closer to your funds return When stock markets are highly volatile, as in recent months, its tempting to run for cover. But the price of panic can be high. A rough measure of what can be lost from attempts to time the market is the difference between the returns produced by a fund and the returns earned by the funds investors. The results shown in the Performance Summary later in this report are your funds time-weighted returnsthe average annual returns investors would have earned if they had invested a lump sum in the fund at the start of the period and reinvested any distributions they received. Their actual returns, however, depend on whether they subsequently bought or sold any shares. Theres often a gap between this dollar-weighted return for investors and the funds time-weighted return, as shown below. Many sensible investment behaviors can contribute to the difference in returns, but industry cash flow data suggest that one important factor is the generally counterproductive effort to buy and sell at the right time. Keeping your emotions in check can help narrow the gap. Mutual fund returns and investor returns over the last decade Notes: Data are as of December 31, 2014. The average fund returns and average investor returns are from Morningstar. The average fund returns are the average of the funds time-weighted returns in each category. The average investor returns assume that the growth of a funds total net assets for a given period is driven by market returns and investor cash ow. To calculate investor return, a funds change in assets for the period is discounted by the return of the fund to isolate how much of the asset growth was driven by cash ow. A model, similar to an internal rate-of-return calculation, is then used to calculate a constant growth rate that links the beginning total net assets and periodic cash ows to the ending total net assets. Sources: Vanguard and Morningstar, Inc. 6 A dose of discipline is crucial when markets become volatile Although the broad U.S. stock market has posted gains for six straight calendar yearsfrom 2009 to 2014that streak may be coming to an end. Stocks tumbled in August and swung up and down in September. Nobody can control the direction of the markets or reliably predict where theyll go in the short term. However, investors can control how they react to volatility. During periods of market adversity, its more important than ever to keep sight of one of Vanguards key principles: Maintain perspective and long-term discipline. Whether youre investing for yourself or on behalf of clients, your success is affected greatly by how you respondor dont respondwhen markets are turbulent. (You can read Vanguards Principles for Investing Success at vanguard.com/research.) As Ive written in the past, the best course for long-term investors is generally to ignore daily market moves and not make decisions based on emotion. This is also a good time to evaluate your portfolio and make sure your asset allocation is aligned with your time horizon, goals, and risk tolerance. Markets are unpredictable and often confounding. Keeping your long-term plans clearly in focus can help you weather these periodic storms. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer October 19, 2015 7 Advisor’s Report Vanguard Wellesley Income Fund returned 1.03% for Investor Shares and 1.11% for Admiral Shares for the 12 months ended September 30, 2015. The composite benchmark, which is weighted 65% Barclays U.S. Credit A or Better Bond Index and 35% FTSE High Dividend Yield Index, returned 1.14%. The investment environment Stock markets in the United States and abroad were volatile over the past fiscal year. The Standard & Poor’s 500 Index returned –0.61%, the MSCI World Index returned –4.57%, and the MSCI EAFE Index returned –8.27% (measured in U.S. dollar terms). In the United States, small-cap stocks generally performed better than their large- and mid-capitalization counterparts, and as the Russell 2000 Index, which measures small-cap performance, returned 1.25%, versus the –0.61% return of the Russell 1000 Index, which measures large-cap performance. The broad fixed income markets fared better, with the Barclays U.S. Aggregate Bond Index returning 2.94%. The higher-quality corporate bond market’s return was generally in line with that of the broader fixed income market, returning 2.93% as measured by the Barclays U.S. Credit A or Better Bond Index. The yield on the 10-year U.S. Treasury note continued to decline, ending the period at 2.05%, compared with 2.48% a year ago. Investors grappled with a mixed global economic backdrop, accommodative monetary policies, and the risk of a Greek exit from the euro zone. Greece took center stage over the summer after debt negotiations broke down and it defaulted on its payment to the International Monetary Fund, triggering a risk-off tone throughout global financial markets. The Federal Reserve appeared on track to raise interest rates in the second half of 2015 but announced in September that it would leave them unchanged, with the Federal Open Market Committee primarily citing unfavorable global developments, modestly tighter U.S. financial conditions, and low U.S. inflation. U.S. investment-grade credit generally underperformed duration-equivalent Treasuries during the period. The fund’s successes The fixed income portion of the fund generated a positive absolute return and finished slightly behind of its high-quality corporate benchmark, the Barclays U.S. Credit A or Better Bond Index. Selection within corporates was favorable, particularly among industrials issuers such as the consumer noncyclical and energy subsectors. Our underweight to issuers in the energy subsector also added to performance. Our out-of-benchmark positions in agency mortgage-backed securities (which we use as sources of liquidity) and asset-backed securities, particularly collateralized loan obligations, also contributed. The fund’s stock holdings posted a negative return but outperformed the equity benchmark, the FTSE High Dividend Yield Index. Security selection in the consumer staples, energy, and consumer discretionary sectors contributed most to relative returns, as did an overweight 8 allocation to health care and an underweight allocation to utilities (on average during the period). In consumer staples, our position in Kraft Foods Group returned nearly 60% amid merger activity with Heinz. In energy, our underweight to weakly performing benchmark constituent Exxon MobiI and our avoidance of Kinder Morgan added most to relative performance. In consumer discretionary, shares of Thomson Reuters rallied as strong execution, including the successful launch of its Eikon terminals, and strategic technology investment supported improved earnings guidance. The fund’s shortfalls In the stock portfolio, selection in the financial, health care, and industrial sectors detracted most from relative performance. In financials, National Bank of Canada and MetLife declined, as did Merck and Roche in health care. Eaton and Schneider Electric hurt relative results in industrials. On the fixed income side, our selection among communications issuers was weak. Additionally, our allocation decisions in noncorporate credit detracted, especially our avoidance of supranationals that did well in the benchmark. Duration and yield curve positioning also held back results. The fund’s positioning We retained our modestly short duration posture in fixed income relative to the benchmark as market yields declined. We expect interest rates to rise over the long term as the U.S. recovery lengthens and broadens, and we remain biased to continue to reduce the fixed income portfolio’s interest rate sensitivity. We believe that the fund’s bond portion is positioned for continued growth in the U.S. economic cycle, and we expect a cyclical upturn in interest rates as the Fed stops using its monetary policy tools. Our outlook is not without uncertainty, however. Exogenous forces can greatly affect our capital markets. In particular, quantitative easing programs in Europe and Japan, tensions in Ukraine and the Middle East, rising credit concerns in the South American sovereigns, and, most recently, the routs in commodities and Chinese equities represent tail risks we should not ignore. The sharp decline in oil and other energy prices increases uncertainty, as it will boost consumer spending, but will also lower the inflation numbers that drive Fed decision makers. Even the act of raising interest rates can create concerns and increased volatility. Greater clarity on the new regulatory environment for banks makes them less inclined to support trading activities in the fixed income markets in which we invest. Companies such as UBS, RBS, and Deutsche Bank have announced cutbacks, and we expect to see more of the same from other large market makers. This leads us toward holding more liquidity in fixed income, notably Treasury bonds and agency mortgage-backed securities as our “all weather” liquidity buffer. This buffer should provide downside protection for shareholders if the economic cycle takes an unfavorable turn. 9 On the equity side, looking ahead to the fourth quarter, we are conscious that volatility is likely to remain elevated because of concerns about the outlook for growth, particularly in China. The Chinese government is extending a variety of stimulus efforts to counteract deceleration in the economy. In addition to weakness that has become apparent in emerging markets in the most recent quarter, we have also seen some effects of that weakness on export data from Germany, and this may portend challenges for Europe more broadly. Heightened uncertainty in the Middle East has also increased geopolitical risk. Still, our base case is for modest growth in the United States with improvement as we work through excess inventories in the energy and industrial sectors. Our view is that the self-correcting nature of energy markets in particular should take hold within the next 12 to 18 months and afford the group a reprieve. In the meantime, U.S. consumer trends remain solid, and they have the potential to buoy other economic activity. At the end of the period, the equity portfolios largest overweight sector positions were in health care, utilities, and financials. The biggest underweights were in consumer discretionary, consumer staples, and telecommunication services. Significant equity purchases during the last 12 months included initiating positions in Coca-Cola, Suncor Energy, and Dominion Resources. We also significantly added to our position in Occidental Petroleum. We eliminated our holdings in Eli Lilly, Unilever, ConocoPhillips, and Marsh & McLennan. Respectfully, John C. Keogh, Senior Managing Director and Fixed Income Portfolio Manager W. Michael Reckmeyer, III, CFA, Senior Managing Director and Equity Portfolio Manager Wellington Management Company llp October 13, 2015 10 Wellesley Income Fund Fund Profile As of September 30, 2015 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VWINX VWIAX Expense Ratio 1 0.25% 0.18% 30-Day SEC Yield 2.83% 2.90% Equity and Portfolio Characteristics FTSE High DJ Dividend U.S. Total Yield Market Fund Index FA Index Number of Stocks 58 430 4,000 Median Market Cap $102.9B $94.4B $46.5B Price/Earnings Ratio 17.2x 17.2x 20.2x Price/Book Ratio 2.4x 2.4x 2.5x Return on Equity 17.9% 18.1% 17.2% Earnings Growth Rate 4.8% 4.1% 10.1% Dividend Yield 3.6% 3.6% 2.1% Foreign Holdings 5.4% 0.0% 0.0% Turnover Rate 59% — — Short-Term Reserves 2.0% — — Fixed Income Characteristics Barclays Credit Barclays A or Aggregate Better Bond Fund Index Index Number of Bonds 821 3,308 9,611 Yield to Maturity (before expenses) 2.7% 2.7% 2.3% Average Coupon 3.6% 3.7% 3.2% Average Duration 6.4 years 6.6 years 5.6 years Average Effective Maturity 9.3 years 9.4 years 7.8 years Total Fund Volatility Measures DJ Wellesley U.S. Total Composite Market Index FA Index R-Squared 0.97 0.60 Beta 0.97 0.33 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Stocks (% of equity portfolio) Microsoft Corp. Systems Software 4.5% Wells Fargo & Co. Diversified Banks 4.5 JPMorgan Chase & Co. Diversified Banks 3.8 Merck & Co. Inc. Pharmaceuticals 3.6 Johnson & Johnson Pharmaceuticals 3.5 Exxon Mobil Corp. Integrated Oil & Gas 3.3 General Electric Co. Industrial Conglomerates 3.1 Verizon Communications Integrated Inc. Telecommunication Services 3.1 Cisco Systems Inc. Communications Equipment 3.0 Pfizer Inc. Pharmaceuticals 2.9 Top Ten 35.3% Top Ten as % of Total Net Assets 12.8% The holdings listed exclude any temporary cash investments and equity index products. Fund Asset Allocation 1 The expense ratios shown are from the prospectus dated January 26, 2015, and represent estimated costs for the current fiscal year. For the fiscal year ended September 30, 2015, the expense ratios were 0.23% for Investor Shares and 0.16% for Admiral Shares. 11 Wellesley Income Fund Distribution by Credit Quality (% of fixed income portfolio) U.S. Government 21.2% Aaa 6.0 Aa 13.3 A 42.9 Baa 16.6 Credit-quality ratings are obtained from Barclays and are from Moody's, Fitch, and S&P. When ratings from all three agencies are used, the median rating is shown. When ratings from two of the agencies are used, the lower rating for each issue is shown. "Not Rated" is used to classify securities for which a rating is not available. Not rated securities include a fund's investment in Vanguard Market Liquidity Fund or Vanguard Municipal Cash Management Fund, each of which invests in high-quality money market instruments and may serve as a cash management vehicle for the Vanguard funds, trusts, and accounts. For more information about these ratings, see the Glossary entry for Credit Quality. Sector Diversification (% of equity exposure) FTSE High DJ Dividend U.S. Total Yield Market Fund Index FA Index Consumer Discretionary 2.7% 6.6% 13.7% Consumer Staples 13.5 14.7 8.7 Energy 11.3 10.7 6.3 Financials 15.1 14.4 18.3 Health Care 14.5 11.9 14.4 Industrials 11.4 11.2 10.6 Information Technology 14.6 13.9 19.6 Materials 3.3 3.1 3.1 Telecommunication Services 4.3 5.2 2.1 Utilities 9.3 8.3 3.2 Sector Diversification (% of fixed income portfolio) Asset-Backed 5.1% Commercial Mortgage-Backed 0.5 Finance 25.7 Foreign 2.8 Government Mortgage-Backed 2.6 Industrial 35.6 Treasury/Agency 18.1 Utilities 4.5 Other 5.1 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. 12 Wellesley Income Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Average Annual Total Returns Periods Ended September 30, 2015 Final Value One Five Ten of a $10,000 Year Years Years Investment Wellesley Income Fund Investor Shares 1.03% 7.36% 6.72% $19,157 ••••• Wellesley Income Composite Index 1.14 7.27 6.07 18,021 – Mixed-Asset Target Allocation Conservative Funds Average -2.05 4.39 3.84 14,576 - Barclays U.S. Aggregate Bond Index 2.94 3.10 4.64 15,734 Dow Jones U.S. Total Stock Market Float Adjusted Index -0.55 13.26 7.06 19,778 For a benchmark description, see the Glossary. Mixed-Asset Target Allocation Conservative Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Final Value One Five Ten of a $50,000 Year Years Years Investment Wellesley Income Fund Admiral Shares 1.11% 7.44% 6.81% $96,610 Wellesley Income Composite Index 1.14 7.27 6.07 90,107 Barclays U.S. Aggregate Bond Index 2.94 3.10 4.64 78,670 Dow Jones U.S. Total Stock Market Float Adjusted Index -0.55 13.26 7.06 98,892 See Financial Highlights for dividend and capital gains information. 13 Wellesley Income Fund Fiscal-Year Total Returns (%): September 30, 2005, Through September 30, 2015 14 Wellesley Income Fund Financial Statements Statement of Net AssetsInvestments Summary As of September 30, 2015 This Statement summarizes the funds holdings by asset type. Details are reported for each of the funds 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the funds net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the funds holdings is available electronically on vanguard.com and on the Securities and Exchange Commissions website (sec.gov), or you can have it mailed to you without charge by calling 8 00-662- . For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Face Market Percentage Maturity Amount Value  of Net Coupon Date ($000) ($000) Assets U.S. Government and Agency Obligations U.S. Government Securities United States Treasury Note/Bond 1.
